t c no united_states tax_court william r and muriel g jackson petitioners v commissioner of internal revenue respondent docket no filed date p a former insurance agent for state farm insurance_companies received termination_payments after his retirement on date pursuant to the terms of an independent_contractor agent's agreement held the termination_payments p received were not derived from a trade_or_business carried on by him as an insurance agent during and therefore such payments are not subject_to self- employment_tax under sec_1401 and sec_1402 i r c and p is not liable for such tax 38_f3d_1094 9th cir revg tcmemo_1992_655 followed william r jackson pro_se john f driscoll for respondent opinion dawson judge respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively at issue is whether termination_payments received by william r jackson a former independent agent for state farm insurance_companies are subject_to self-employment_tax pursuant to sec_1401 and sec_1402 this case was submitted fully stipulated under rule the stipulation of facts and attached exhibits are incorporated herein by this reference the pertinent facts are summarized below petitioners resided in lakeshore mississippi at the time they filed their petition in this case on date william r jackson petitioner was appointed as an exclusive agent of state farm insurance_companies state farm which consisted of the following four subcompanies state farm mutual automobile insurance co state farm life_insurance co state farm fire casualty co and state farm general insurance co unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure while serving as an agent for state farm petitioner's duties included soliciting applications for insurance collecting payments and generally assisting state farm policyholders his compensation_for his state farm duties consisted of commissions on new policies and renewals on existing policies from date to date and from date until his retirement on date petitioner served as an agent of state farm under a series of three separate state farm agent's agreements during these periods of time both petitioner and state farm considered their association to be an independent_contractor relationship from date to date petitioner served state farm as district agency manager and he operated under a district agency manager agreement during that period both he and state farm considered their relationship to be that of an employer and an employee petitioner wa sec_63 years of age when he retired being an independent_contractor operating pursuant to the provisions of a previously executed state farm agent's agreement form aa3 the agreement petitioner closed his office on date and did not thereafter engage in further insurance_business of any kind at that time his agency relationship with state farm ended and he became eligible for termination_payments under section iv of the agreement in and petitioner received termination_payments from state farm of dollar_figure and dollar_figure respectively on his federal_income_tax returns for and he reported the amounts received as termination_payments as income but not for purposes of self-employment_tax because the agreement was terminated more than years after its effective date the termination made petitioner eligible to receive years of monthly termination_payments from state farm section ii of the agreement entitled compensation did not include or refer to section iv entitled termination_payments for the first post-termination year section iv of the agreement required each of the state farm companies to compute termination_payments based on a percentage of petitioner's compensation during the previou sec_12 months which was generally percent of the income generated by personally produced policies in that year less any deductions for commission charge- backs for the subsequent years of termination_payments each company was required to pay an amount equal to 12th the amount payable in the first post-termination year less commission charge-backs none of the termination_payments depended upon the length of petitioner's service for state farm and overall earnings petitioner had no vested right to receive any termination_payments the agreement conditioned such payments upon two contractual requirements ie returning all of state farm's property within days of termination entitled petitioner to months of termination_payments and refraining from competing with all of the state farm companies for a period of year entitled petitioner to subsequent termination_payments the agreement also conditioned the termination_payments upon certain adjustments to reflect the amount of income the state farm companies received on petitioner's book of business during the first post-termination year and the number of his personally produced policies canceled during that year on forms 1099-misc sent to petitioner and the internal_revenue_service for and state farm reported the amounts of termination_payments as nonemployee compensation attributable to service rendered by petitioner prior to his retirement in the notice_of_deficiency respondent determined that the amounts petitioner received from state farm as termination_payments constituted income from self-employment within the meaning of sec_1401 and therefore were subject_to self- employment_tax we begin by pointing out that this case is indistinguishable from 38_f3d_1094 9th cir revg tcmemo_1992_655 both cases involve former state farm insurance agents who received termination_payments under precisely the same provisions of section iv of the state farm agent's agreement however our opinion in 54_tc_742 affd 445_f2d_985 10th cir is not applicable here because an appeal of our decision in this case would be to the united_states court_of_appeals for the fifth circuit consequently we must decide whether to follow the rationale of our milligan opinion or the decision of the court_of_appeals for the ninth circuit that reversed us petitioner of course urges us to follow the court of appeals' decision in milligan and hold that the income he received as termination_payments is not subject_to self- employment_tax to the contrary respondent asserts that we should adhere to our milligan opinion and conclude that petitioner is liable for self-employment_tax on the termination_payments sec_1401 imposes a tax upon each individual's self- employment income self-employment_income is defined in sec_1402 as net_earnings_from_self-employment with certain exceptions not relevant to this case net_earnings_from_self-employment is defined in sec_1402 as gross_income a self-employed_individual pays both the employer's and employee's share of the social_security_tax the self-employment_tax seca has two components the old age survivors and disability insurance portion oasdi and the rate for this portion of the seca_tax for and later years i sec_12_4 percent the second component of the seca_tax is hospital insurance medicare and the rate for this portion of the tax for and later years i sec_2 percent the combined rate of the self- employment_tax wa sec_15 percent for both and in this tax was imposed on self-employment_income of up to dollar_figure and in on self-employment_income of up to dollar_figure in addition in the medicare_tax of percent was imposed on self-employment_income of more than dollar_figure but less than dollar_figure and in on income of more than dollar_figure but less than dollar_figure derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business it is well established that the earnings_of an insurance agent who is an independent_contractor are self-employment_income subject_to self-employment_tax 64_tc_974 erickson v commissioner tcmemo_1992_585 affd without published opinion 1_f3d_1231 1st cir in 76_tc_441 this court held that for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on under our interpretation of the nexus standard any income must arise from some actual whether present past or future income- producing activity of the taxpayer before such income becomes subject_to self-employment_tax id pincite and sec_1_1402_a_-1 income_tax regs provides that gross_income derived from an individual's trade_or_business may be subject_to self-employment_tax even when it is attributable in whole or in part to services rendered in a prior taxable_year this court and others have repeatedly applied the nexus test in her reply brief in this case respondent has requested that we apply a less restrictive test the one reflected in revrul_91_19 1991_1_cb_186 under which the required nexus exists if it is clear that a payment would not have been made but for an individual's conduct of a trade or continued in applying the statutory definition of self-employment_income we must decide whether the income from the termination_payments satisfies three requirements that it was derived from a trade_or_business carried on by petitioner here as in milligan v commissioner supra petitioner agrees that he formerly carried on a trade_or_business as a state farm insurance agent thus the narrow question presented is whether the termination_payments were derived pursuant to the terms and conditions of the agreement from the carrying on of petitioner's previous work as a state farm insurance agent this court found in milligan v commissioner tcmemo_1992_655 that the termination_payments were the equivalent of deferred_compensation which a state farm agent active or retired would receive from policies sold in prior years on that basis we held that the payments were derived from self- employment even though they were received in years subsequent to the business activity which generated them in other words we found that there was a sufficient nexus between the income received and mr milligan's trade_or_business to render the termination_payments self-employment_income we stated that termination_payments were analogous to the renewal commission payments in becker v tomlinson aftr 2d ustc par continued business we decline to do so we will continue to apply the nexus test of 76_tc_441 s d fla because they constituted the payment of previously earned commissions similar to the deferred commissions that an active insurance agent would receive the court_of_appeals for the ninth circuit reversed our milligan decision in doing so it acknowledged that in order for mr milligan to receive termination_payments he had to have worked for state farm as an independent_contractor for years or more milligan v commissioner f 3d pincite but the court_of_appeals stated that this fact by itself did not create a close enough nexus to establish that the termination_payments were derived from mr milligan's prior business activity within the meaning of the self-employment_tax the court_of_appeals concluded that mr milligan had already been fully compensated for his services and that his business activity was not the source of the termination_payments id pincite it stated that the payments did not represent deferred_compensation of previously earned commissions because none of mr milligan's earnings were deferred ie he had no vested right to payment of an identifiable amount of money nor were they renewal_commissions or retirement income tied to mr milligan's years_of_service and overall earnings the court_of_appeals stated that to be taxable as self-employment_income earnings must be tied to the quantity or quality of the taxpayer's prior labor rather than the mere fact that the taxpayer worked or works for the payor milligan v commissioner supra pincite the court_of_appeals then commented as follows here the termination_payments were linked only to milligan's previous status as a two year-plus independent_contractor for state farm had milligan not worked for state farm he never would have received the termination_payments and had he worked for state farm for less than two years or had he not generated any policies that produced commissions or service compensation with respect to state farm auto see er section iv a a in the final pre-termination year he would have received nothing without more this link between the disputed payments and any business activity carried on by milligan does not satisfy the derive requirement id it was further emphasized by the court_of_appeals that mr milligan had a contingent right to receive as termination_payments an uncertain amount of money or nothing depending upon the level of his prior business activity leading to compensation in his final year as an agent the payment amount depended in part upon the level of his commissions on personally produced policies however the termination_payments were subject_to two adjustments the state farm companies adjusted the termination_payments to reflect the amount of income received on mr milligan's book of business during the first post-termination year and the number of his personally produced policies canceled during that year if all of his customers had canceled their policies during the first post-termination year mr milligan would have received nothing the court_of_appeals reasoned that in that sense the adjusted payment amount depended not upon mr milligan's past business activity but upon a successor agent's future business efforts to retain mr milligan's customers and to generate service compensation_for state farm the court concluded that the disputed termination_payments did not derive from mr milligan's prior service we have set forth at length the reasons stated by the ninth circuit for reversing our milligan opinion because we think they are persuasive the case now before us is identical to milligan in all material respects milligan cannot be distinguished as it was in schelble v commissioner tcmemo_1996_269 on appeal 10th cir date which involved extended earnings under a career agent's agreement with american family insurance_companies where this court held that the taxpayer was subject_to self-employment_tax but see 86_f3d_1126 fed cir holding that extended earnings paid_by nationwide mutual_insurance_company to a retired insurance agent were not derived from a trade_or_business carried on by him and therefore he was not subject_to self- employment_tax the court_of_appeals_for_the_federal_circuit found the ninth circuit's reasoning in milligan persuasive and stated that we do not see any meaningful differences between milligan and gump that would counsel a different result id pincite we have given further thought to our conclusion in milligan v commissioner tcmemo_1992_655 that the termination_payments were the equivalent of deferred_compensation respondent of course urges us to adhere to that conclusion but we are no longer inclined to do so because we now think such payments are not deferred_compensation in a typical deferred_compensation arrangement an employee wants to postpone receiving a portion of the income to which he or she is entitled with the understanding that the income will be paid at a later time usually upon retirement or other termination 463_us_1073 772_f2d_1472 9th cir in these cases the employee chose to receive less than his or her agreed compensation when earned with the understanding that it would be paid out at some later time the employer ordinarily contributes the amount designated by the employee to a fund established for that purpose to be sure deferred_compensation arrangements often exist with respect to insurance agents operating as independent contractors such a plan was discussed in 712_fsupp_504 d md in that case which involved a nationwide plan the insurance_company credited to an account maintained over the years for the agent a percentage of the agent's earnings based on his original and renewal fees for insurance policies id pincite the same plan was at issue in 922_f2d_203 4th cir revd on other grounds 503_us_318 in that case the deferred_compensation plan was funded by the insurance company's annual contributions based on an agent's earnings from original and renewal fees for insurance policies id pincite petitioner performed services for state farm for years during his service he received commissions service compensation and renewal_commissions the record does not show that he was entitled to more compensation than he received once the termination_payments were made the agreement contains no provisions to accumulate funds for termination_payments the language of section iv of the agreement indicates that the parties intended to create a payment scheme separate and distinct from compensation_for services rendered other distinctions between the termination_payments and the ordinary deferred_compensation plan are apparent deferred_compensation which becomes payable after the recipient's retirement takes into account his overall earnings and years_of_service the amount ultimately to be paid to the individual is a vested property right when earned which usually cannot be cut off arbitrarily see 944_f2d_509 9th cir in those respects petitioner's termination_payments differed from the ordinary deferred_compensation plan under the agreement the amount of termination_payments was not dependent upon the amount petitioner earned over his career as long as he had at least years_of_service prior to the termination it made no difference whether he had or years_of_service with state farm for purposes of computing his termination_payments if he had received no commissions during the last months then he would not have been entitled to any termination_payments the termination_payments were linked to the amount of commissions paid to petitioner during the months immediately preceding the termination the amount was unaffected by petitioner's income during any prior period by the total number of policies written over his career with state farm or by the total time period he served as a state farm agent no matter how long he had been a state farm agent petitioner's termination_payments would be based only on his compensation_for the last months unlike deferred_compensation petitioner had no vested right to payment of any particular funds or any specific amount until the termination and unless he complied with the conditions of the agreement to return property to state farm and to refrain from competition consequently we conclude that the termination_payments received by petitioner were not deferred_compensation derived from self-employment and that our prior conclusion in milligan v commissioner supra was incorrect see also darden v nationwide mutual insurance co supra where the court_of_appeals for the fourth circuit held that an extended earnings plan providing for similar payments was not a pension_plan subject_to regulation under erisa but that the payments were in the nature of a buyout respondent also maintains that the courts of appeals' decisions in milligan and gump are erroneous based on the following arguments first it is argued that both decisions require that a portion of the taxpayer's compensation be set_aside as earned to provide a specific fund for the post- termination_payments else the taxpayer's business activity could not be considered the source of such payments thus respondent construes both decisions as adding a salary reduction agreement or direct tracing requirement to the derived from trade_or_business standard that is not supported by other case law or the language of sec_1402 second respondent argues that the existence of post- termination conditions upon the agent's right to receive the termination_payments should play no role in deciding whether such payments are subject_to self-employment_tax respondent stresses that the relevant statutory language provides no exclusion from self-employment_tax liability for income which is received only after the recipient satisfies certain post-termination obligations respondent argues the fact that a post- termination obligation exists does not detract from the fact that an individual's right to receive income directly arises from his prior business activities the introduction of any such post-termination obligation exclusion into the statutory framework of sec_1401 and sec_1402 would serve to encourage tax_avoidance through the use of tax-motivated or other condition_subsequent language thereby interfering with the administrative enforcement of these provisions and the presence of a condition_subsequent would have no impact upon the source_of_income requirement imposed by the sec_1402 derived from trade_or_business standard because it would relate only to the amount or existence of income and not its source third respondent argues the appropriate sec_1402 derived from trade_or_business test should be based on an ordinary sense or common parlance all-inclusive definition of the term derived from here again it is contended that petitioner would not have received the termination_payments but for his prior pursuit of his business as a state farm insurance agent thus respondent argues the causal nexus between petitioner's prior business activity and his receipt of a benefit from such activity is established notwithstanding the conditions subsequent that could have eliminated or substantially altered his right to receive any such benefit finally respondent argues that an overview of the employment_tax provisions indicates that congress intended to subject all payments to former workers whether employees or independent contractors to the imposition of employment_tax on deferred_compensation in the absence of a specific exception we have considered all of respondent's arguments but we have not found them convincing in the interest of promoting uniformity consistency and fairness in the disposition of this issue with respect to former insurance agents who receive termination_payments under similar contractual agreements we follow the decision of the court_of_appeals for the ninth circuit in milligan v commissioner supra accordingly upon further reflection and analysis we hold that the termination_payments petitioner received in and are not subject_to self-employment_tax because we conclude that the termination_payments were not derived from the carrying on of petitioner's insurance_business we need not decide the precise nature of the payments or specifically characterize them as a particular type of income in other words we need not decide in this case whether the termination_payments are consideration for an agreement not to compete or the purchase of petitioner's agency including its assets and goodwill milligan v commissioner f 3d pincite see eg 106_tc_222 an analogous case in which we pointed out that the statutory language defining unrelated_business_income in sec_512 is similar to that contained in sec_1402 there it was held that a lump-sum payment made by landmark inc to the taxpayer pursuant to the terms of a nonsponsorship and noncompetition clause contained in their termination agreement did not constitute unrelated_business_taxable_income under sec_511 we applied the rationale of newberry v commissioner t c pincite the government did not appeal our decision and the irs has since revoked gcm tr-45-1437-90 date which reached a contrary conclusion to reflect the foregoing decision will be entered for petitioners reviewed by the court cohen chabot swift jacobs gerber wells ruwe colvin laro foley vasquez and gale jj agree with this majority opinion chiechi j did not participate in the consideration of this opinion parr j concurring i concur in the result reached by the majority i would conclude that the termination_payments received by petitioner are not subject_to self-employment_tax because in my judgment the payments are in the nature of a buyout of petitioner's business by state farm thus they should be treated as a sale of a capital_asset and are excluded from the definition of self-employment_income under sec_1402 the payments are in reality either for the goodwill of petitioner's former insurance_business his books of customer accounts or for a covenant_not_to_compete if the termination_payments are for goodwill then they are attributable to the sale of a capital_asset goodwill has been characterized as the expectation that old customers will resort to the old place of business goodwill is acquired by the purchaser of a going concern where the transfer enables the purchaser to step into the shoes of the seller see 864_f2d_51 7th cir affg tcmemo_1987_388 444_f2d_677 5th cir here the terms of the agreement between petitioner and state farm allowed petitioner's successor agent to step into his shoes the successor agent continued the same business and sold insurance to the same customers petitioner's goodwill built up over a 33-year period passed to the successor agent state farm served as the conduit by making payments to petitioner under the termination arrangement but deducted the payments from the commissions payable to the successor agent and if there was any shortfall the balance was paid from state farm's general operating funds if the termination_payments are for a covenant_not_to_compete they are not self-employment_income payments attributable to a covenant_not_to_compete are not earned_income 602_fsupp_444 d s c affd without published opinion 767_f2d_911 4th cir and they are not subject_to self-employment_tax 58_tc_284 see also 106_tc_222 n the purpose of the termination_payments under the agreement was to compel petitioner to refrain from entering into an insurance_business as a competitor of state farm clearly state farm wanted to protect the customer base for its products that had been developed by petitioner during the course of his active affiliation with the company it is significant that other courts in analogous agreements involving extended earnings arrangements have concluded that similar payments were in the nature of a buyout see 922_f2d_203 4th cir revd on other grounds 503_us_318 quoting 801_f2d_675 4th cir as follows the amount of the payment is tied to only one factor the amount of business in the last year prior to termination finally the payments are recouped from the individual's successor in sum the benefits are in the nature of a buy-out in which the departing agent receives payments based on what he leaves behind in the way of business for his successor if the departing agent goes into competition with his successor he is destroying the resource that would be used to pay him see also 712_fsupp_504 d md 664_fsupp_1533 s d ohio affd in part revd in part 884_f2d_245 6th cir finally in 38_f3d_1094 n 9th cir which is identical to the instant case in all material respects the court_of_appeals observed payments derived from the cessation of milligan's business are not subject_to self-employment_tax nor does the self-employment_tax apply to payments derived from noncompetition with state farm beghe and dawson jj agree with this concurring opinion halpern j dissenting the majority holds that certain termination_payments received by petitioner after his retirement as an independent insurance agent are not subject_to self- employment_tax pursuant to sec_1401 and sec_1402 because such payments were not ‘derived’ from the carrying on of petitioner’s insurance_business majority op p the majority is persuaded by the reasoning of the court_of_appeals for the ninth circuit the ninth circuit set forth in 38_f3d_1094 9th cir revg tcmemo_1992_655 in milligan the ninth circuit recognized that to be taxable as self-employment_income under the self-employment_contributions_act_of_1954 seca sections an individual’s income must be derived from a trade_or_business carried on by that individual id pincite in milligan the taxpayer disputed only whether the termination_payments there in question which the majority implies were indistinguishable from the payments here in question were derived from the trade_or_business carried on by him relying on our opinion in 76_tc_441 the ninth circuit stated the term ‘derive’ requires ‘a nexus between the income received and a trade_or_business that is or was actually carried on ’ milligan v commissioner supra pincite the ninth circuit continued by nexus we mean that the trade_or_business activity by the taxpayer gives rise to the income id newberry v commissioner supra emphasis added the income is sufficiently related to the taxpayer's trade_or_business activity when the business activity is its source id pincite any income must arise from some actual income-producing activity of the taxpayer before such income becomes subject_to self-employment taxes id the ninth circuit found it unnecessary to characterize the precise relationship between the termination_payments and the taxpayer’s prior business activity because it was obvious to the court that the termination_payments did not ‘derive’ from milligan’s prior business activity within the meaning of the self-employment_tax id the ninth circuit laid down the following general_rule to be taxable as self-employment_income earnings must be tied to the quantity or quality of the taxpayer’s prior labor rather than the mere fact that the taxpayer worked or works for the payor id because milligan already had been fully compensated for his services the ninth circuit concluded that the termination_payments were linked only to milligan’s previous status as a 2-year plus independent_contractor for state farm and thus none of his business activity was the ‘source’ of the termination_payments id pincite9 the ninth circuit supported its holding that previous independent_contractor status alone was not a sufficient nexus by analogizing to a wage tax situation in which employer-provided supplemental unemployment benefits were held not to be wages because the benefits although the result of employment status at some previous time were ‘ i n no way a function of the employee’s providing services for his employer those benefits are not derived from any employment carried on ’ id pincite quoting newberry v commissioner t c pincite i dissent because i am not persuaded by the reasoning of the ninth circuit in milligan v commissioner supra i do not agree with the quantity-or-quality-of-labor test adopted by the ninth circuit i believe that the ninth circuit has overemphasized parallels between the wage tax acts the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa and seca forgetting that seca unlike fica and futa does not impose a levy solely against labor but rather imposes a levy against certain trade_or_business income of an individual compare sec_3121 and sec_3306 with sec_1402 properly the ninth circuit looks for a connection nexus between the gross_income in question and the taxpayer’s business activity improperly however the ninth circuit uses the word activity in a limited sense a sense that encompasses only physical or mental exertions eg because milligan already had been fully compensated for his services none of his business activity was the ‘source’ of the termination_payments milligan v commissioner supra pincite emphasis added such a restrictive interpretation may be appropriate for a wage tax analysis in which the question is whether the payment is remuneration for employment labor see sec_3121 sec_3306 but it is too narrow a frame of reference to determine whether the taxpayer’s trade_or_business is the source of an item_of_gross_income the statutory phrase in question is net_earnings from self- employment which is defined in sec_1402 as gross_income derived by an individual from any trade_or_business carried on by such individual less certain deductions the only term that suggests that less than all of the trade_or_business income of an individual is subject_to tax is the term carried on s rept 81st cong 2d sess 1950_2_cb_302 is the report of the committee on finance that accompanied h_r which was enacted as the social_security act amendments of ch 64_stat_477 which included the self-employment contributions act that report indicates that congress used the verbal phrase carried on in a relational sense to describe a business conducted or operated by the individual subject_to the tax as opposed to someone else the trade_or_business must be carried on by the individual either personally or through agents or employees in order for the income to be included in his net_earnings_from_self-employment accordingly gross_income derived by an individual from a trade_or_business carried on by him does not include income derived by a beneficiary from an estate_or_trust even though such income is derived from a trade_or_business carried on by the estate_or_trust s rept supra c b pincite see also h rept 81st cong 1st sess 1950_2_cb_255 clearly the trade_or_business need not currently be carried on by the individual a past carrying on will do see schumaker v commissioner 648_f2d_1198 9th cir affirming self-employment_tax on sale proceeds from wheat that the taxpayer grew in the past s elf-employment income is determined by the source of the income not the taxpayer’s status at the time the income is realized emphasis added affg in part and revg in part tcmemo_1979_71 sec_1_1402_a_-1 income_tax regs thus the only relevant question is whether the item_of_gross_income in question is derived from the taxpayer’s trade_or_business or from some other source it seems safe to conclude that petitioner was in the business of selling insurance as an independent agent of state farm insurance co state farm his relationship with state farm including the terms under which he would earn gross_income from state farm were governed by his written agency agreements with state farm the termination_payments were made pursuant to the state farm agent’s agreement form aa3 the agreement the agreement appoints petitioner an agent of state farm for an indefinite period the agreement contains a preamble and six numbered sections mutual conditions and duties compensation termination of agreement extended termination_payments general provisions termination_payments the section entitled termination of agreement provides in pertinent part that the agreement terminates upon the agent’s death or upon written notice by either party that section also contains a prohibition against competition by the terminated agent termination_payments are provided for in the section entitled termination_payments and are as described by the majority the agreement provides that it is the sole and entire agreement between the parties no part of the agreement has to do with anything other than the beginning middle and end of petitioner’s business relationship with state farm the termination_payments were conditioned on petitioner’s returning to state farm all of its property and not competing with state farm for year and those payments were a product of both petitioner’s performance during his last year with state farm and the staying power of petitioner’s performance for state farm the payments were not otherwise identified as being in consideration for any particular contractual obligation of petitioner’s under the agreement some portion of the termination_payments may have been in consideration for petitioner’s promise not to compete for year the majority’s report does not contain sufficient information from which to make an allocation moreover i am not convinced that even if such information were available an allocation would be required in 58_tc_284 rejected sub silentio with respect to its focus on the goods-and-services test in 82_tc_793 affd 771_f2d_269 7th cir affd 480_us_23 we accepted the parties’ agreement that noncompetition does not constitute the carrying on of a trade_or_business in addition in 106_tc_222 we suggested that the rationale in 76_tc_441 supported the holding that income from a nonsponsorship and noncompetition agreement does not constitute unrelated_business_income under the definition of that term in sec_512 those cases however do not mandate the conclusion that income received from a covenant_not_to_compete is per se excluded from the reach of seca i think that the law on that point still may be uncertain since that point is not crucial to my disagreement with the ninth circuit i shall not pursue it any further it is sufficient to me that on the facts as i understand them the payments were made pursuant to a business contract that served no purpose other than to define both the consideration for and other aspects of the business relationship between petitioner and state farm lastly the termination_payments in this case are fundamentally unlike the insurance proceeds in newberry v commissioner supra the payments in newberry were derived from an insurance_policy that was purchased by the taxpayer in order to provide him with a substitute for his trade_or_business income in the event of a business interruption such as the catastrophic fire in that case the payments took the place of income from the trade_or_business and were not themselves income from that business in this case the termination_payments were derived from a trade_or_business carried on by petitioner
